   2:19-cv-00540-RMG-MGB             Date Filed 03/31/21      Entry Number 193         Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION


  Kimmie Heaton,                                  )   Civil Action 2:19-cv-00540-RMG-MGB
                                                  )
                                     Plaintiff,   )
                                                  )
                  vs.                             )   Notice of Settlement of All Claims
                                                  )

  Brian Stirling, Noel Ezike, Donna         )
  Hawthorne, Dr. John McRee, Terre Marshall,)
  Dr. Patricia Carney                       )
                                            )
                                Defendants. )



       Pursuant to this Court’s Mediation Order, dated March 9, 2021, EN 191, the undersigned

hereby advises the Court that the Parties engaged in Mediation today, March 31, 2021, and

successfully resolved all claims between all parties. A trial on the merits will not be necessary.

                                      Respectfully submitted,

                                      KASSEL MCVEY, ATTORNEYS AT LAW


                                              BY:     s/ John D. Kassel _______________
                                                      JOHN D. KASSEL, Federal ID 2278
                                                      THEILE B. MCVEY, Federal ID 7614
                                                      Post Office Box 1476
                                                      Columbia, South Carolina 29201
                                                      803/256-4242



       This 31st Day of March 2021

       Columbia, South Carolina
